UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04787 Franklin New York Tax-Free Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: _ 9/30 Date of reporting period: _ 6/30/17 Item 1. Schedule of Investments. FRANKLIN NEW YORK TAX-FREE TRUST Statement of Investments, June 30, 2017 (unaudited) Franklin New York Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds 100.1% New York 100.1% Albany IDA Civic Facility Revenue, St. Peter’s Hospital Project, Series A, Pre-Refunded, 5.75%, 11/15/22 . $ 4,090,000 $ 4,160,307 Allegany County GO, Public Improvement, Refunding, BAM Insured, 5.00%, 9/15/24 1,135,000 1,376,392 Public Improvement, Refunding, BAM Insured, 5.00%, 9/15/26 1,245,000 1,485,708 Brookhaven GO, Suffolk County, Public Improvement, Series B, 3.00%, 1/15/27 3,290,000 3,398,011 Suffolk County, Public Improvement, Series B, 3.00%, 1/15/28 4,420,000 4,549,904 Erie County IDA School Facility Revenue, City School District of the City of Buffalo Project, Series A, Pre-Refunded, 5.00%, 5/01/20 8,345,000 8,934,240 City School District of the City of Buffalo Project, Series A, Pre-Refunded, 5.25%, 5/01/24 16,520,000 17,760,652 Erie County Water Authority Water Revenue, Refunding, 5.00%, 12/01/17 1,935,000 1,967,044 Grand Island CSD, GO, 4.00%, 12/01/30 3,650,000 4,070,517 GO, Refunding, 4.00%, 12/01/29. 3,915,000 4,390,359 Harrison GO, Westchester County, Public Improvement, Refunding, 3.00%, 12/15/18 1,020,000 1,049,121 Westchester County, Public Improvement, Refunding, 4.00%, 12/15/20 1,110,000 1,214,473 Haverstraw-Stony Point CSD, GO, Rockland and Orange Counties, Refunding, 5.00%, 10/15/25 850,000 1,006,256 GO, Rockland and Orange Counties, Refunding, AGMC Insured, 5.00%, 10/15/31 600,000 703,704 Long Island Power Authority Electric System Revenue, General, Refunding, Series B, 5.00%, 9/01/26 5,000,000 5,773,250 General, Refunding, Series B, 5.00%, 9/01/31 4,000,000 4,716,640 Monroe County GO, Public Improvement, Series A, Assured Guaranty, 4.50%, 6/01/20 2,855,000 3,010,626 Public Improvement, Series A, Assured Guaranty, 4.75%, 6/01/23 2,860,000 3,024,250 Monroe County IDA School Facility Revenue, Rochester Schools Modernization Project, 5.00%, 5/01/26. 5,000,000 5,835,000 Rochester Schools Modernization Project, 5.00%, 5/01/29. 9,645,000 11,192,347 Rochester Schools Modernization Project, 5.00%, 5/01/29. 1,175,000 1,390,671 Monroe County IDC Revenue, University of Rochester Project, Refunding, Series A, 5.00%, 7/01/25 5,445,000 6,412,685 University of Rochester Project, Refunding, Series A, 5.00%, 7/01/27 6,220,000 7,317,706 MTA Dedicated Tax Fund Revenue, Capital Appreciation, Refunding, Series A, zero cpn., 11/15/32 70,000,000 42,343,000 Refunding, Subseries B-3b, 5.00%, 11/15/30 3,000,000 3,616,710 MTA Revenue, Transportation, Green Bonds, Refunding, Series A, Subseries A-1, 5.00%, 11/15/29. 4,440,000 5,270,413 Transportation, Series A, AGMC Insured, 5.50%, 11/15/22. 8,765,000 10,523,434 Transportation, Series A, AGMC Insured, 5.50%, 11/15/23. 10,000,000 12,247,000 Transportation, Series B, NATL Insured, 5.25%, 11/15/20 11,250,000 12,697,537 Transportation, Series E, BAM Insured, 5.00%, 11/15/27 8,900,000 10,480,729 MTA Service Contract Revenue, Refunding, Series A, 5.75%, 7/01/18 1,310,000 1,372,107 Nassau County GO, General Improvement, Series A, AGMC Insured, 4.25%, 4/01/26 10,540,000 11,381,408 General Improvement, Series C, 4.00%, 10/01/24 6,200,000 6,594,568 Series A, 4.25%, 12/01/23 5,615,000 6,080,540 Series B, 4.25%, 12/01/23 5,925,000 6,416,242 Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 FRANKLIN NEW YORK TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin New York Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) New York City GO, Fiscal 2008, Refunding, Series A, Subseries A-1, 5.00%, 8/01/17 $ 500,000 $ 501,455 Fiscal 2008, Series L, Subseries L-1, 5.00%, 4/01/23 10,000,000 10,291,000 Fiscal 2012, Series D, Subseries D-1, 5.00%, 10/01/24 5,000,000 5,728,850 Fiscal 2014, Refunding, Series K, 5.00%, 8/01/20 8,770,000 9,765,658 Fiscal 2015, Refunding, Series A, 5.00%, 8/01/26 10,000,000 12,004,900 Fiscal 2016, Refunding, Series A, 5.00%, 8/01/26 9,000,000 10,972,710 Refunding, Series E, 5.00%, 8/01/19 1,230,000 1,233,432 Series E, Pre-Refunded, 5.00%, 8/01/19 1,770,000 1,775,009 New York City HDC, MFHR, Series C-1, 5.00%, 11/01/24 2,810,000 2,993,662 New York City Health and Hospitals Corp. Revenue, Health System, Refunding, Series A, 5.00%, 2/15/18 . 8,000,000 8,194,480 New York City IDAR, Capital Appreciation, Yankee Stadium Project, Pilot, Assured Guaranty, zero cpn., 3/01/21 10,150,000 9,387,329 New York City Municipal Water Finance Authority Water and Sewer System Revenue, Second General Resolution, Fiscal 2012, Refunding, Series EE, 5.00%, 6/15/28 8,000,000 9,262,560 Second General Resolution, Fiscal 2012, Refunding, Series FF, 5.00%, 6/15/22 6,800,000 7,982,588 Second General Resolution, Fiscal 2014, Refunding, Series DD, 5.00%, 6/15/23 6,000,000 7,174,380 Second General Resolution, Fiscal 2015, Refunding, Series DD, 5.00%, 6/15/29 7,790,000 9,225,463 Second General Resolution, Fiscal 2015, Refunding, Series GG, 5.00%, 6/15/27 10,000,000 12,159,900 New York City Transitional Finance Authority Building Aid Revenue, Fiscal 2007, Series S-1, NATL Insured, 5.00%, 7/15/18 550,000 551,595 Fiscal 2009, Series S-3, 5.00%, 1/15/22 11,865,000 12,561,001 Fiscal 2009, Series S-4, 5.00%, 1/15/20 1,000,000 1,058,970 Fiscal 2012, Series S-1, Subseries S-1A, 5.00%, 7/15/26 9,020,000 10,271,345 New York City Transitional Finance Authority Revenue, Future Tax Secured, New York City Recovery, Fiscal 2003, Subseries 13, 5.00%, 11/01/22 6,800,000 8,019,920 Future Tax Secured, Subordinate, Fiscal 2010, Series A, Subseries A-1, Pre-Refunded, 5.00%, 5/01/22. 10,000,000 10,706,100 Future Tax Secured, Subordinate, Fiscal 2011, Refunding, Series E, 4.50%, 11/01/19. 10,000,000 10,769,200 Future Tax Secured, Subordinate, Fiscal 2012, Series E, Subseries E-1, 5.00%, 2/01/23. 5,000,000 5,784,400 Future Tax Secured, Subordinate, Fiscal 2016, Series A, Subseries A-1, 5.00%, 8/01/28. 5,000,000 6,005,300 Future Tax Secured, Subordinate, Fiscal 2017, Series A, Subseries A-1, 4.00%, 5/01/30. 5,000,000 5,478,150 New York City Trust for Cultural Resources Revenue, Lincoln Center for Performing Arts Inc., Refunding, Series A, 5.00%, 12/01/26 2,500,000 3,039,475 The Museum of Modern Art, Series One-A, ETM, 5.00%, 10/01/17. 5,000,000 5,048,500 Whitney Museum of American Art, 5.00%, 7/01/21 9,760,000 10,976,194 New York Convention Center Development Corp. Revenue, Hotel Unit Fee Secured, Refunding, 5.00%, 11/15/25 2,250,000 2,755,485 New York State Dormitory Authority Revenues, Master Boces Program, Lease, Delaware Chenango Madison Otsego Issue, XLCA Insured, Pre-Refunded, 5.00%, 8/15/21 5,340,000 5,363,870 Memorial Sloan-Kettering Cancer Center, Series C, NATL Insured, 5.50%, 7/01/23 9,450,000 11,248,713 New York University, Series 1, AMBAC Insured, 5.50%, 7/01/18 500,000 522,480 Non-State Supported Debt, Bishop Henry B. Hucles Nursing Home Inc., 5.00%, 7/01/24. 4,765,000 4,779,629 Non-State Supported Debt, Master Boces Program, Lease, Oneida Herkimer Madison, Refunding, 5.00%, 8/15/28 1,100,000 1,322,739 Non-State Supported Debt, Memorial Sloan-Kettering Cancer Center, Refunding, Series 1, 5.00%, 7/01/23. 1,250,000 1,448,550 Non-State Supported Debt, Mount Sinai School of Medicine of New York University, Series A, 5.00%, 7/01/19 1,500,000 1,606,020 Non-State Supported Debt, Mount Sinai School of Medicine of New York University, Series A, 5.00%, 7/01/21 3,000,000 3,296,250 |2 FRANKLIN NEW YORK TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin New York Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Dormitory Authority Revenues, (continued) Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series A, 3.375%, 5/15/21 $ 1,980,000 $ 2,081,752 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series A, 3.50%, 5/15/22 2,000,000 2,101,720 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series A, 3.625%, 5/15/23 2,000,000 2,100,080 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series A, 3.75%, 5/15/24 2,000,000 2,101,280 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Series 1, 4.00%, 1/15/21 13,510,000 14,374,910 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Series 2, Subseries 2-2, 5.00%, 1/15/21 6,675,000 6,804,161 Non-State Supported Debt, New York University, Refunding, Series A, 5.00%, 7/01/33 12,000,000 14,355,240 Non-State Supported Debt, New York University, Series A, Pre-Refunded, 5.00%, 7/01/23 7,400,000 7,966,914 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Refunding, Series A, 5.00%, 5/01/27 6,000,000 7,153,140 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Refunding, Series E, 5.00%, 5/01/19 5,000,000 5,336,150 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Refunding, Series E, 5.00%, 5/01/20 11,695,000 12,455,058 Non-State Supported Debt, NYSARC Inc., Series A, 5.00%, 7/01/19 1,250,000 1,342,950 Non-State Supported Debt, NYU Hospitals Center, Refunding, 5.00%, 7/01/21. 3,000,000 3,406,050 Non-State Supported Debt, NYU Hospitals Center, Refunding, 5.00%, 7/01/26. 1,000,000 1,186,810 Non-State Supported Debt, Rochester Institute of Technology, Refunding, 5.00%, 7/01/24 2,750,000 3,165,030 Non-State Supported Debt, Rochester Institute of Technology, Refunding, 4.00%, 7/01/26 4,000,000 4,361,960 Non-State Supported Debt, School Districts, Financing Program, Series A, 5.00%, 10/01/24 7,055,000 8,083,407 Non-State Supported Debt, School Districts, Financing Program, Series A, AGMC Insured, 5.00%, 10/01/18 7,495,000 7,858,507 Non-State Supported Debt, School Districts, Financing Program, Series A, AGMC Insured, 5.00%, 10/01/19 4,000,000 4,336,160 Non-State Supported Debt, School Districts, Financing Program, Series A, AGMC Insured, 5.00%, 10/01/23 14,280,000 15,943,906 Non-State Supported Debt, School Districts, Financing Program, Series A, AGMC Insured, 5.00%, 10/01/23 6,425,000 7,454,799 Non-State Supported Debt, School Districts, Financing Program, Series A, Assured Guaranty, 5.00%, 10/01/24 430,000 464,546 Non-State Supported Debt, School Districts, Financing Program, Series A, Assured Guaranty, Pre-Refunded, 5.00%, 10/01/24 4,570,000 4,966,767 Non-State Supported Debt, School Districts, Financing Program, Series C, Assured Guaranty, Pre-Refunded, 7.25%, 10/01/28 7,615,000 8,200,060 Non-State Supported Debt, St. John’s University, Series A, NATL Insured, Pre-Refunded, 5.00%, 7/01/24 . 500,000 500,000 Non-State Supported Debt, State University of New York Dormitory Facilities, Series A, 5.00%, 7/01/29 . 1,000,000 1,217,740 Non-State Supported Debt, Student Housing Corp., NATL Insured, 5.25%, 7/01/22 1,250,000 1,402,725 Non-State Supported Debt, Upstate Community Colleges, Refunding, Series B, NATL Insured, 5.50%, 7/01/22 10,000,000 11,840,800 Non-State Supported Debt, Wyckoff Heights Medical Center, Refunding, 5.00%, 2/15/21 1,000,000 1,123,600 Secondarily Insured, City University, Consolidated Fifth General Resolution, Refunding, Series B, BHAC Insured, 5.00%, 7/01/21 10,160,000 10,557,764 |3 FRANKLIN NEW YORK TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin New York Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Dormitory Authority Revenues, (continued) State Supported Debt, City University System, Consolidated Fifth General Resolution, Series A, NATL Insured, 5.50%, 7/01/22 $ 9,240,000 $ 11,004,286 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, 5.00%, 2/15/19 440,000 459,448 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, 5.00%, 2/15/20 280,000 292,342 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, 5.00%, 2/15/21 440,000 459,347 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, Pre-Refunded, 5.00%, 2/15/19 5,030,000 5,256,904 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, Pre-Refunded, 5.00%, 2/15/20 3,220,000 3,365,254 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, Pre-Refunded, 5.00%, 2/15/21 5,035,000 5,262,129 Third General Resolution, State University Educational Facilities Issue, Refunding, Series A, 5.00%, 5/15/26. 8,000,000 9,274,480 Third General Resolution, State University Educational Facilities Issue, Refunding, Series A, NATL Insured, 5.50%, 5/15/21 7,000,000 8,091,300 Third General Resolution, State University Educational Facilities Issue, Refunding, Series A, NATL Insured, 5.50%, 5/15/24 7,790,000 9,630,310 New York State Dormitory Authority Sales Tax Revenue, Refunding, Series A, 5.00%, 3/15/25 12,000,000 14,785,200 Series A, 5.00%, 3/15/32 7,000,000 8,397,130 Series B, 5.00%, 3/15/29 15,000,000 18,007,650 New York State Dormitory Authority State Personal Income Tax Revenue, General Purpose, Refunding, Series A, 5.00%, 2/15/25 8,000,000 9,626,800 a General Purpose, Refunding, Series A, 4.00%, 2/15/33 10,000,000 10,775,800 Refunding, Series A, 5.00%, 2/15/21 7,105,000 7,803,919 Series A, Pre-Refunded, 5.00%, 2/15/21 30,000 32,934 New York State Environmental Facilities Corp. State Clean Water and Drinking Water Revenue, Revolving Funds, New York City Municipal Water Finance Authority Projects, Second Resolution, Subordinate, Refunding, Series A, 5.00%, 6/15/22 5,600,000 6,579,776 New York State Environmental Facilities Corp. State Personal Income Tax Revenue, Series A, 5.00%, 12/15/21 15,000 15,859 Series A, Pre-Refunded, 5.00%, 12/15/21 1,100,000 1,162,810 New York State GO, Series A, 5.00%, 3/01/26 5,000,000 5,947,950 Series A, 5.00%, 3/15/26 5,195,000 6,388,188 Series E, 3.25%, 12/15/26 10,520,000 11,094,497 New York State Local Government Assistance Corp. Revenue, Refunding, Series E, FGIC Insured, 5.00%, 4/01/21 7,815,000 8,568,991 senior lien, Refunding, Series B-C/D, 5.00%, 4/01/20 5,000,000 5,330,750 New York State Municipal Bond Bank Agency Revenue, Series C, Sub-Series C1, Assured Guaranty, 5.00%, 2/15/20 5,705,000 6,242,982 Series C, Sub-Series C1, Assured Guaranty, 5.00%, 2/15/21 5,790,000 6,337,560 Series C, Sub-Series C1, Assured Guaranty, 5.00%, 2/15/22 4,615,000 5,063,947 New York State Thruway Authority General Revenue, Refunding, Series K, 5.00%, 1/01/28 10,000,000 11,832,000 Refunding, Series K, 5.00%, 1/01/29 10,000,000 11,734,400 Series I, 5.00%, 1/01/25. 5,000,000 5,677,350 |4 FRANKLIN NEW YORK TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin New York Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Thruway Authority Revenue, Local Highway and Bridge Service Contract, Refunding, 5.00%, 4/01/20 $ 5,000,000 $ 5,432,950 Second General Highway and Bridge Trust Fund, Series B, Pre-Refunded, 5.00%, 4/01/18 5,000,000 5,048,500 New York State Thruway Authority Second General Highway and Bridge Trust Fund Revenue, Series A, 5.00%, 4/01/23 5,000,000 5,504,150 Series B, 5.00%, 4/01/21 5,000,000 5,336,100 New York State Thruway Authority State Personal Income Tax Revenue, Transportation, Series A, 5.00%, 3/15/21 10,000,000 10,660,400 Transportation, Series A, 5.00%, 3/15/26 5,000,000 5,641,450 New York State Urban Development Corp. Revenue, Refunding, Series D, Assured Guaranty, 5.50%, 1/01/19 10,000,000 10,654,500 Service Contract, Refunding, Series A, Subseries A-2, 5.00%, 1/01/22 7,650,000 8,369,788 Service Contract, Refunding, Series C, 5.00%, 1/01/22 7,410,000 7,699,360 State Personal Income Tax, Economic Development and Housing, Series A-1, Pre-Refunded, 5.00%, 12/15/22 1,500,000 1,585,650 State Personal Income Tax, Economic Development and Housing, Series A-1, Pre-Refunded, 5.00%, 12/15/23 2,500,000 2,642,750 State Personal Income Tax, General Purpose, Refunding, Series A, 5.00%, 3/15/30 10,000,000 12,053,600 State Personal Income Tax, General Purpose, Series E, 5.00%, 3/15/22 5,000,000 5,799,700 Niagara Falls Bridge Commission Toll Revenue, Bridge System, Series A, Assured Guaranty, 4.00%, 10/01/19 8,740,000 9,025,361 Niagara Falls Public Water Authority Water and Sewer System Revenue, Series A, BAM Insured, 5.00%, 7/15/29 7,060,000 8,100,997 Port Authority of New York and New Jersey Revenue, Consolidated, Refunding, One Hundred Eighty-Fourth Series, 5.00%, 9/01/25 2,655,000 3,204,930 Consolidated, Refunding, One Hundred Eighty-Fourth Series, 5.00%, 9/01/28 3,250,000 3,903,900 Consolidated, Refunding, One Hundred Ninety-Fourth Series, 5.00%, 10/15/28 9,085,000 10,946,244 Sachem CSD Holbrook GO, Refunding, 4.00%, 10/15/27 3,425,000 3,856,893 Sales Tax Asset Receivable Corp. Revenue, Sales Tax Asset, Fiscal 2015, Refunding, Series A, 5.00%, 10/15/25 5,000,000 6,147,550 Suffolk County EDC Revenue, Catholic Health Services, Long Island Obligated Group Project, Pre-Refunded, 5.00%, 7/01/28 1,755,000 2,004,982 Catholic Health Services, Long Island Obligated Group Project, Refunding, 5.00%, 7/01/28. 10,245,000 11,166,230 Suffolk County GO, Refunding, AGMC Insured, 5.00%, 2/01/23 5,045,000 5,896,848 Refunding, Series A, 5.00%, 4/01/19 3,435,000 3,657,932 Refunding, Series A, 5.00%, 4/01/20 2,240,000 2,371,018 Syracuse GO, Public Improvement, Refunding, Series B, Assured Guaranty, 4.00%, 4/15/18 1,050,000 1,073,919 Triborough Bridge and Tunnel Authority Revenues, General, MTA Bridges and Tunnels, Refunding, Series A, 5.00%, 1/01/27 10,000,000 11,503,600 General, MTA Bridges and Tunnels, Refunding, Series A, 5.00%, 11/15/28 8,200,000 9,950,290 General, MTA Bridges and Tunnels, Series B-3, 5.00%, 11/15/34 3,480,000 4,078,038 MTA Bridges and Tunnels, Capital Appreciation, Refunding, Series A, zero cpn., 11/15/31 5,000,000 3,138,400 MTA Bridges and Tunnels, Capital Appreciation, Subordinate, Refunding, Series A, zero cpn., 11/15/30 14,175,000 9,287,885 MTA Bridges and Tunnels, General, Refunding, Series B, 5.00%, 11/15/28 4,000,000 5,069,480 MTA Bridges and Tunnels, Subordinate, Refunding, Series A, BAM Insured, 5.00%, 11/15/24 10,710,000 12,771,461 Ulster County GO, Public Improvement, Refunding, 5.00%, 11/15/24 2,600,000 2,991,976 Public Improvement, Refunding, 5.00%, 11/15/28 2,995,000 3,438,320 |5 FRANKLIN NEW YORK TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin New York Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) Utility Debt Securitization Authority Revenue, Restructuring, Refunding, 5.00%, 6/15/23 $ $ Restructuring, Refunding, 5.00%, 12/15/23 Restructuring, Refunding, 5.00%, 6/15/24 Restructuring, Refunding, Series A, 5.00%, 12/15/26. Yonkers GO, Series A, AGMC Insured, 5.00%, 10/01/24. Total Municipal Bonds before Short Term Investments (Cost $1,043,867,426) Short Term Investments 0.2% Municipal Bonds 0.2% New York 0.2% b New York City GO, Fiscal 2008, Series L, Subseries L-5, SPA Bank of America, Daily VRDN and Put, 0.97%, 4/01/35 b New York City Municipal Water Finance Authority Water and Sewer System Revenue, Second General Resolution, Fiscal 2014, Refunding, Series AA, Subseries AA-4, SPA Bank of Montreal, Daily VRDN and Put, 0.96%, 6/15/49 Total Short Term Investments (Cost $1,800,000) Total Investments (Cost $1,045,667,426) 100.3% Other Assets, less Liabilities (0.3)% ) Net Assets 100.0% $ See Abbreviations on page 9. a Security purchased on a when-issued basis. b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. |6 FRANKLIN NEW YORK TAX-FREE TRUST Notes to Statement of Investments (unaudited) Franklin New York Intermediate-Term Tax-Free Income Fund 1. ORGANIZATION Franklin New York Tax-Free Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one fund, Franklin New York Intermediate-Term Tax-Free Income Fund (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At June 30, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation. $ Unrealized depreciation. ) Net unrealized appreciation (depreciation) $ |7 FRANKLIN NEW YORK TAX-FREE TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 4. CONCENTRATION OF RISK The Fund invests a large percentage of its total assets in obligations of issuers within New York. Such concentration may subject the Fund to risks associated with industrial or regional matters, and economic, political or legal developments occurring within New York. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the Fund to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At June 30, 2017, all of the Funds investments in financial instruments carried at fair value were valued using Level 2 inputs. 6. NEW ACCOUNTING PRONOUNCEMENTS In March 2017, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2017-08, ReceivablesNonrefundable Fees and Other Costs (Subtopic 310-20): Premium Amortization on Purchased Callable Debt Securities. The amendments in the ASU shorten the amortization period for certain callable debt securities, held at a premium, to be amortized to the earliest call date. The ASU does not require an accounting change for securities held at a discount; which continues to be amortized to maturity. The ASU is effective for fiscal years and interim periods within those fiscal years beginning after December 15, 2018. Management is currently evaluating the impact, if any, of applying this provision. 7. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management has reviewed the requirements and believes the adoption of the amendments to Regulation S-X will not have a material impact on the Funds financial statements and related disclosures. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. |8 FRANKLIN NEW YORK TAX-FREE TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) Abbreviations Selected Portfolio AGMC Assured Guaranty Municipal Corp. AMBAC American Municipal Bond Assurance Corp. BAM Build America Mutual Assurance Co. BHAC Berkshire Hathaway Assurance Corp. CSD Central School District EDC Economic Development Corp. ETM Escrow to Maturity FGIC Financial Guaranty Insurance Co. GO General Obligation HDC Housing Development Corp. IDA Industrial Development Authority/Agency IDAR Industrial Development Authority Revenue IDC Industrial Development Corp. MFHR Multi-Family Housing Revenue MTA Metropolitan Transit Authority NATL National Public Financial Guarantee Corp. SPA Standby Purchase Agreement XLCA XL Capital Assurance For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |9 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Matthew T. Hinkle, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN NEW YORK TAX-FREE TRUST By /s/ Matthew T. Hinkle Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date August 25, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Matthew T. Hinkle Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date August 25, 2017 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting
